Title: To Thomas Jefferson from Alexander Donald, 15 February 1792
From: Donald, Alexander
To: Jefferson, Thomas


          
            Dear Sir
            London 15th. February 1792
          
          I did myself the honor of writing you by the January New York Packet.
          The Principal intention of this letter is to hand you Mr. Lackington’s Bill for Books, which are now on board the Pigou, I do not yet know what the Freight of the Box comes to, but it will be added to the other charges before this letter is closed, I beg you will not give yourself any trouble about paying the amount, but make it perfectly convenient for yourself. It may either be paid to Mr. James Brown of Richmond or remitted to Donald & Burton here, as you think proper.
          By the last advices from America, I find the prices of your Stocks have had a great and rapid Rise. I presume as you can borrow money in Europe @ 4 ½ ⅌ Cent, you will immediately turn your attention to paying off your Six ⅌ Cent Stock as fast as you can consistent with good Faith to the Publick. People here are not a little astonished at the Conduct of the Fœderal Judges who met in Richmond in Virginia last Novemr. As the Courts are open in most, if not all of the other states, they cannot see any good reason for their not being opened in Virginia also. The British Creditors expect relief from your Executive, in which I dare say they will not be disapointed.—I am with great respect Dear Sir Your Faithful & obt. Sert.,
          
            ADonald
          
        